


Exhibit 10.24.4

 

Banco de Crédito BCP

 

Management

BC-AAJM-032/04

 

 

La Molina, February 16, 2004

 

Messrs

DOE RUN PERU SRL

San Isidro.-

 

 

Attention:  Mr. Eric Peitz

 

 

Ref.:  DOE RUN PERU’s Addenda

 

 

Dear Sirs:

 

 

In compliance with your request, enclosed please find a hard copy of the Minutes
of the Amendment to the Foreign Currency Credit Line Facility Agreement signed
by representatives duly authorized by Banco de Crédito – BCP.

 

Please feel free to contact us for any further information.

 

Sincerely yours,

 

(Illegible signature)

 

(Illegible signature)

 

Jorge Mujica

Juan Espinosa

Deputy Manager

Officer

 

1

--------------------------------------------------------------------------------


 

Mr. Notary:

 

Kindly register in your registry of Public Deeds, an AMENDMENT TO THE FOREIGN
CURRENCY CREDIT LINE FACILITY AGREEMENT, entered into by and between each of the
following entities:

 

•                                         BANCO DE CREDITO DEL PERÚ, with Sole
Taxpayers’ Registration (RUC) No. 20100047218, domiciled at Calle Centenario No
156, Las Laderas de Melgarejo, La Molina, Lima, duly represented by Mr. Walter
Bayly Llona, identified with National Identity Document (DNI) No. 10305116 and
by Mr. Andres Arredondo Bellido, identified with DNI No. 10543236, empowered to
this effect as per powers of attorney registered in Entry C000026, of Electronic
Filing Card No. 11009127 of the Lima Registry of Legal Entities;

 

•                                         DOE RUN PERÚ S.R.L., with RUC No,
20376303811, domiciled at Av. Víctor Andrés Belaunde 147, Vía Principal 155,
Centro Empresarial Real - Torre Real 3, Piso 9, San Isidro, duly represented by
Mr. Albert Bruce Neil, identified with Alien Residents’ Registration Card (CE)
No. N-123475 and Mr. Jorge Antonio Jaramillo Chipoco, identified with DNI No.
08257915, empowered to this effect as per powers of attorney registered in
Electronic Filing Card No. 11015369 of the Lima Registry of Legal Entities,
hereafter referred to as DRP; under the following terms and conditions:

 

ONE:                                           BACKGROUND

 

1.1                                By means of the Foreign Currency Credit Line
Facility Agreement converted into a public deed before Lima Notary Public Dr.
Ricardo Ortiz de Zevallos, dated September 17, 2002 (hereafter the Credit

 

2

--------------------------------------------------------------------------------


 

Facility Agreement), the Banks granted DRP a Credit Line Facility for up to
US$58,000,000.00 (FIFTY EIGHT MILLION AND 00/100 US DOLLARS) to be destined by
DRP to working capital for its foreign trade and/or domestic sales operations,
purchase of concentrates, raw materials, supplies, inventories, parts, as well
as for other operating costs and other working capital concepts.

 

Likewise, by means of the Amendment and Regulation of the Foreign Currency
Credit Line Facility Agreement converted into Public Deed before Lima Notary
Public Dr. Ricardo Ortiz de Zevallos, dated June 16, 2003, the parties agreed to
rule certain aspects of the aforementioned Agreement.

 

1.2                                The parties hereby expressly mention that the
terms whose first letter is a capital letter and that are not expressly defined
in this document shall have the same meaning assigned to them under the Credit
Facility Agreement.

 

1.3                                Pursuant to the provisions set forth in
Clause Seventeen of the Credit Facility Agreement, the parties reserved
themselves the right to amend the terms of said Agreement at any time they
deemed it convenient; said amendments having to be made by means of a public
deed.

 

1.4                                The parties hereby have agreed to change the
amount of the Minimum Consolidated Net Shareholders’ Equity, forbid payments to
Affiliates and change the Credit Facility compensatory interest rate, in accord
with the provisions set forth in the following clauses.

 

3

--------------------------------------------------------------------------------


 

TWO:                                     AMENDMENT TO THE DEFINITION OF MINIMUM
CONSOLIDATED NET SHAREHOLDERS’ EQUITY

 

2.1                                The parties hereby agree to amend the first
paragraph of the definition of “Minimum Consolidated Net Shareholders’ Equity”,
according to the following:

 

(i)                                    For the period between the date of the
signing of this Agreement and up to and including September 30, 2004, the text
of the first paragraph of the definition of Minimum Consolidated Net
Shareholders’ Equity that appears in Clause One, Sub-clause 1.1 of the Credit
Facility Agreement shall read as follows:

 

“Minimum Consolidated Net Shareholders’ Equity
:                                              DRP’s Minimum Consolidated Net
Shareholders’ Equity is US$220,000,000.00; where the Consolidated Net
Shareholders’ Equity is the summation of (i) all of the entries that in
accordance with the Generally Accepted Accounting Principles (GAAP)  in Peru,
are carried as equity in its Balance Sheet and (ii) the amount corresponding to
capital stock representative participations.  For purposes of determining DRP’s
Minimum Consolidated Net Shareholders’ Equity: (i) the amount resulting from the
before-mentioned formula shall be added to the amount corresponding to the
balance of the Subordinated Loan; and (ii) the difference between accounts
receivable from Affiliates and accounts payable to Affiliates shall be
deducted.  Accounts payable to Affiliates must have been originated solely from
activities that actually correspond to the line of business and must have been

 

4

--------------------------------------------------------------------------------


 

carried out under market conditions. Without prejudice to the aforesaid, for
purposes of computing the Minimum Consolidated Net Shareholders’ Equity, solely
the accounts payable to Affiliates derived from investment in securities or
purchase of fixed assets shall be taken into consideration, provided (i) said
purchases are for amounts less than US$100,000.00 considered on an individual
basis, and US$300,000.00 accumulated during the term of effect of the  Credit
Facility Agreement  and (ii) purchases which amounts are greater than the
amounts indicated in the preceding item (i), to the extent that said purchases
are made under terms that are not less favorable to DRP than those that DRP
could obtain from buyers different from its Affiliates, in which case a
verification by an independent consultant shall be required.

 

In addition, write offs derived from Cobriza Mine Closure that do not affect DRP
cash flow as well as adjustments derived from hedge operations that do not
affect DRP cash flow shall be excluded from the computation of the minimum
Consolidated Net Shareholders’ Equity.

 

Furthermore, it is hereby left on record that accounting provisions made by DRP
solely for tax contingencies recorded in its accounting records, which
correspond to the tax assessments made by the Superintendencia Nacional de
Administración Tributaria (hereafter referred to as SUNAT) contained in
Determination Resolution No. 012-003-0002446, as well as the fine imposed by
means of Resolution Imposing a Fine No. 012-002-002518 shall be excluded for
purposes of the computation of the Minimum Consolidated Net Shareholders’
Equity.

 

5

--------------------------------------------------------------------------------


 

However, it is hereby clear to the parties that should the claim filed by DRP on
January 23, 2004 against the aforementioned Determination Resolution and
Resolution Imposing a Fine be declared groundless, partly substantiated or
without merit/inadmissible by SUNAT, the following procedure shall go into
effect:

 

(i)                                    DRP shall notify the AGENT in writing,
within two business days counted as of the date it comes to know of the
resolution issued  by SUNAT declaring the claim mentioned in the preceding
paragraph to be groundless, partially substantiated or without
merit/inadmissible.

 

(ii)                                DRP shall be able to submit a duly supported
written request to the AGENT to continue excluding the amount of the contingency
determined by SUNAT from the computation of the Minimum Consolidated Net
Shareholders’ Equity, within a term of 15 business days counted as of the date
of having informed the AGENT of SUNAT’s resolution declaring the claim filed on
January 23, 2004 against the aforementioned Determination Resolution and 
Resolution Imposing a Fine to be groundless, partially substantiated or without
merit/inadmissible.

 

(iii)                            The AGENT, upon the sole decision of the
Majority of the Banks shall either reject or accept the request referred to in
the preceding point (ii), within a term of 15 business days counted as of the
date the AGENT is in receipt of the request made by DRP.   If the AGENT

 

6

--------------------------------------------------------------------------------


 

does inform DRP of its decision within said term, the request shall be
understood as denied.

 

(iv)                              In the case that: a) the request referred to
in the preceding point (ii) is rejected by the AGENT, or (b) if DRP does not
deliver the written request referred to in the preceding point (ii) within the
term established therein, the total amount of the contingency determined or
confirmed by SUNAT, by means of the resolution that rules on the claim filed by
DRP on January 23, 2004 against the aforementioned Determination Resolution and
Resolution Imposing a Fine, shall be included in the computation of the Minimum
Consolidated Net Shareholders’ Equity.

 

2.1.2                                                                      
Beginning October 1, 2004 and thereafter, the text of the first paragraph of the
definition of Minimum Consolidated Net Shareholders’ Equity set forth in Clause
1, Sub-clause 1.1 of the Credit Facility Agreement shall read as follows:

 

“Minimum Consolidated Net Shareholders’ Equity :

 

DRP’s Minimum Consolidated Net Shareholders’ Equity is US$225,000,000.00; where
the Consolidated Net Shareholders’ Equity is the summation of (i) all of the
entries that in accordance with the Generally Accepted Accounting Principles
(GAAP)  in Peru, appear as equity in its Balance Sheet and (ii) the amount
corresponding to capital stock representative participations.  For purposes of
determining DRP’s Minimum Consolidated Net Shareholders’ Equity: (i) the amount
resulting from the before-mentioned formula shall be

 

7

--------------------------------------------------------------------------------


 

added to the amount corresponding to the balance of the Subordinated Loan; and
(ii) the difference between accounts receivable from Affiliates and accounts
payable to Affiliates shall be deducted.  Accounts payable to Affiliates must
have been originated solely from activities that actually correspond to the line
of business and must have been carried out under market conditions. Without
prejudice to the aforesaid, for purposes of computing the Minimum Consolidated
Net Shareholders’ Equity, solely accounts payable to Affiliates derived from
investment in securities or purchase of fixed assets shall be taken into
consideration provided (i) said purchases are for amounts less than
US$100,000.00 considered on an individual basis, and US$300,000.00 accumulated
during the term of effect of the  Credit Facility Agreement  and (ii) purchases
which amounts are greater than the amounts indicated in the preceding item (i)
to the extent that said purchases are made under terms that are not less
favorable to DRP than those that DRP could obtain from buyers different from its
Affiliates, in which case a verification by an independent consultant shall be
required.

 

In addition, write offs derived from Cobriza Mine Closure that do not affect DRP
cash flow as well as adjustments derived from hedge operations that do not
affect DRP cash flow shall be excluded from the computation of the minimum
Consolidated Net Shareholders’ Equity.

 

Furthermore, it is hereby left on record that accounting provisions made by DRP
solely for tax contingencies recorded in its accounting records, which
correspond to the tax assessments made by the Superintendencia Nacional de

 

8

--------------------------------------------------------------------------------


 

Administración Tributaria (SUNAT) contained in Determination Resolution No.
012-003-0002446, as well as the fine imposed by means of Resolution Imposing a
Fine No. 012-002-002518 shall be excluded for purposes of the computation of the
Minimum Consolidated Net Shareholders’ Equity.

 

However, it is hereby clear to the parties that should the claim filed by DRP on
January 23, 2004 against the aforementioned Determination Resolution and
Resolution Imposing a Fine be declared groundless, partly substantiated or
without merit/inadmissible by SUNAT, the following procedure shall go into
effect:

 

(i)                                    DRP shall notify the AGENT in writing,
within two business days counted as of the date it comes to know that the
resolution issued  by SUNAT has declared the claim mentioned in the preceding
paragraph to be groundless, partially substantiated or without
merit/inadmissible.

 

(ii)                                DRP shall be able to submit a duly supported
written request to the AGENT to continue excluding the amount of the contingency
determined by SUNAT from the computation of the Minimum Consolidated Net
Shareholders’ Equity, within a term of 15 business days counted as of the date
of having informed the AGENT of SUNAT’s resolution declaring the claim filed on
January 23, 2004 against the aforementioned Determination Resolution and 
Resolution Imposing a Fine, to be groundless, partially substantiated or without
merit/inadmissible.

 

9

--------------------------------------------------------------------------------


 

(iii)                            The AGENT, upon the sole decision of the
Majority of the Banks shall either reject or accept the request referred to in
the preceding point (ii), within a term of 15 business days counted as of the
date the AGENT is in receipt of the request made by DRP.   If the AGENT does
inform DRP of its decision within said term, the written request shall be
understood as denied.

 

(iv)                              In the case that: a) the request referred to
in the preceding point (ii) is rejected by the AGENT, or (b) if DRP does not
deliver the request referred to in the preceding point (ii) within the term
established therein, the total amount of the contingency determined or confirmed
by SUNAT, by means of the resolution that rules on the claim filed by DRP on
January 23, 2004 against the aforementioned Determination Resolution and
Resolution Imposing a Fine, shall be included in the computation of the Minimum
Consolidated Net Shareholders’ Equity.

 

2.2                                The parties hereby expressly mention that the
amendments to the Minimum Consolidated Net Shareholders’ Equity provided in the
preceding Sub-clause 2.1 shall be effective in the periods expressly established
in each case.

 

2.3                                DRP hereby declares and accepts that should
the amount of the Minimum Consolidated Net Shareholders’ Equity be reduced -due
to any circumstance and disregarding the amount-  and become lower than the
amount established in its definition amended by Sub-clause 2.1, item (i) hereof,
that is, be less than US$220,000,000.00, the

 

10

--------------------------------------------------------------------------------


 

amount of the Credit Facility set forth in Sub-clause 3.1 of the Credit Facility
Agreement shall be reduced in the amount of the difference that will exist
regarding the amount of US$220,000,000.00 and a new amount of the Credit
Facility shall be established.  It is clear to the parties that should said
reduction be produced, the new amount of the Credit Facility (reduced) shall
remain in effect permanently (sine die) during the entire term of effect of the
Credit Facility Agreement.

 

THREE:                                                                 TEMPORARY
PROHIBITION TO MAKE PAYMENTS TO AFFILIATES

 

3.1                                The parties hereby agree that during the
period in which the Minimum Consolidated Net Shareholders’ Equity is
US$220,000,000, that is, during the period comprised between the date of the
signing of this agreement up to and including September 30, 2004, in accordance
with the amendment provided in the preceding Clause Two, Sub-clause 2.1, item
(i), DRP hereby assumes the obligation of abstaining from making any type of
payment to “Affiliates”, according to the definition given to this term in
Clause One, Sub-clause 1.1 of the Credit Facility Agreement.  Along these lines,
it is clear to the parties that DRP shall not be able to pay any debt or
obligation to its Affiliates during the above-mentioned term.

 

3.2                                The parties hereby leave on record that the
total prohibition to make payments to Affiliates agreed upon in the preceding
Sub-clause 3.1, is made without prejudice to what is established in the
definition of “Cash Flow Available for Distribution” (known as FCDD in Spanish)”
set forth in Sub-clause 1.1 of the Credit Facility Agreement, the definition of
“Minimum Consolidated Net

 

11

--------------------------------------------------------------------------------


 

Shareholders’ Equity” as amended by Sub-clause 2.1, item (i) of this document,
the provisions set forth in Sub-clauses 11.9 and 11.19 of the Credit Facility
Agreement, as well as any other reference to payments to Affiliates, whether
provided or not, in the Credit Facility Agreement.  Therefore, the parties
hereby agree that any reference that establishes restrictions, limitations or
any other reference with respect to payments to Affiliates in the Credit
Agreement, shall be understood as replaced by the aforementioned total
prohibition of payments to Affiliates, during the period comprised between the
date of the signing of this agreement and up to and including September 30,
2004.

 

3.3                                The parties hereby agree that the only type
of payment to Affiliates that DRP shall be able to make, on an exceptional
basis, during the period comprised between the date of the signing of this
agreement and up to and including September 30, 2004, shall be that which is
ruled in this Sub-clause 3.3 and subject to the following terms and conditions:

 

(i)                                     DRP shall only be able to make payments
to Affiliates that imply operating expenses in which DRR may have incurred in
DRP’s name;

 

(ii)                                  For DRP to be able to make a payment to an
Affiliate permitted pursuant to the provisions set forth in the preceding item
(i),  DRP must deliver to the AGENT in addition to the corresponding written
request with detailed information concerning to said request, an affidavit by
means of which DRP declares under oath to the AGENT: a) that the requested
payment is within the scope provided in the preceding item (i); and b) in which
DRP makes the

 

12

--------------------------------------------------------------------------------


 

computation of the Minimum Consolidated Net Shareholders’ Equity, accepting that
after making said payment DRP shall continue complying with the Minimum
Consolidated Net Shareholders’ Equity, as per the definition amended by
Sub-clause 2.1, item (i) of this document.  DRP must submit to the AGENT the
aforementioned affidavit signed by its legal representatives duly empowered to
that effect, according with the model affidavit that as Appendix A forms an
integral part of this agreement;

 

(iii)                              DRP in no case whatsoever, disregarding its
compliance or non-compliance with what is agreed to in the preceding items (i)
and (ii), shall be able to request the AGENT to make payments to Affiliates that
exceed the amount of US$2,800,000.00 (Two million eight hundred thousand and
00/100 US Dollars), whether considered individually or jointly, within the
aforementioned term comprised between the date of the signing of this agreement
and up to and including September 30, 2004.

 

FOUR:                                                         CHANGE IN INTEREST
RATE

 

4.1                                The parties hereby agree to change the
interest rate established in the first paragraph of Sub-Clause 4.5 of Clause
Four of the Credit Facility Agreement and to replace it with the following text:

 

“4.5.                    Interest rate: : The compensatory interest rate that
disbursements made under the Revolving Credit Line shall accrue during the term
of use of the Credit Facility shall be a fixed 4.95% annual effective rate.”

 

13

--------------------------------------------------------------------------------


 

4.2                                The parties hereby expressly mention that the
change in the compensatory interest rate provided in the preceding Sub-clause
4.1 shall go into effect as of February 16, 2004 and up to November 16, 2004.

 

4.3                                Upon the maturity of this period, the rate
will be again LIBOR plus 3.5%.  To this end, the parties hereby agree that as of
November 16, 2004 and while the Credit Facility Agreement is in force, the text
of the first paragraph of Sub-clause 4.5 of Clause Four of the Credit Facility
Agreement shall read as follows:

 

“4.5.                    Interest Rate: : The compensatory interest rate that
disbursements made under the Revolving Credit Line shall accrue during the term
of use of the Credit Facility shall be LIBOR at 1, 3 or 6 months (depending on
the term of the disbursement requested by DRP) plus 3.5%.  LIBOR at 1, 3 or 6
months is the interest rate offered, for the same terms to deposits in
Eurodollars on the London Interbank Market, which rate is posted daily at 11:00
hr, as it appears in the LIBO page of the monitor of the REUTERS information
system (adjusted if necessary to 1/16 of the closest higher 1%). The parties
hereby agree and mention that the interest rate agreed upon for this loan is of
a floating nature, according to variations of the LIBOR rate and by virtue of
the aforesaid, the AGENT shall set the rate that corresponds to each loan two
(2) business days before the date foreseen for the disbursement of the
respective loan, taking into account that the LIBOR rate that appears on the
Reuters Monitor as of said date.  The amount that DRP must pay as interest at
the end of said term shall be fixed on that basis.”

 

14

--------------------------------------------------------------------------------


 

4.4                                 The parties hereby agree that on
February 16, 2004, DRP shall give the AGENT a new promissory note that contains
the amount of the principal owed by DRP by virtue of the Credit Facility
Agreement, using the format that as Exhibit 4 forms part of this agreement
(hereafter “Substitute Exhibit 4), and on the same date the AGENT shall give
back to DRP the promissory note in force as at that moment.

 

4.5                                 The parties hereby agree to amend Sub-clause
4.6 of the Credit Line Facility and replace it entirely with the following text:

 

“4.6.                   Promissory Notes: Each disbursement made under the
Revolving Credit Line shall be instrumented by means of the issue by DRP of a
promissory note in favor of each Bank, prorated based on the percent of their
respective Commitments on the total amount of each disbursement, using to this
end the promissory note format that as Substitute Exhibit 4, forms an integral
part of this agreement.  Each one of the Banks hereby commits itself to abstain
from endorsing said promissory notes in favor of third parties, unless the
aforementioned endorsement is made as a result of an assignment or
participation, within the framework of the provisions set forth in Clause
Sixteen of this Credit Facility Agreement. The parties hereby declare that this
promissory note format may be modified by the AGENT at any time, provided the
modifications arise out of imperative changes in the Peruvian legislation that
rules promissory notes.  Likewise, the promissory note format may be modified by
means of a written agreement between the parties.

 

The promissory notes issued in the aforementioned manner shall be sent by DRP
directly to each one of the Banks, and the AGENT shall receive copy of the
same.”

 

15

--------------------------------------------------------------------------------


 

4.6                                 By virtue of the agreement provided in the
preceding Sub-clause 4.5, the parties hereby agree to amend Exhibit 4 of the
Credit Facility Agreement (hereafter the “Original Exhibit 4”) and to replace it
with Substitute Exhibit 4 of this document.

 

The parties hereby agree that as of November 16, 2004, Substitute Exhibit 4
shall be replaced with the Original Exhibit 4 that forms part of the Credit
Facility Agreement; that is, the Exhibit that was in force before the amendment
made by virtue of this Agreement.

 

To this end, the parties hereby agree that on November 16, 2004, DRP shall give
the AGENT a new promissory note that contains the amount of the principal owed
by DRP by virtue of the Credit Facility Agreement, in the format of Original
Exhibit 4 of the Credit Facility Agreement prior to the amendment stipulated by
virtue of this document, and, on the same date the AGENT shall give back to DRP
the promissory note in force as at that moment.

 

4.7                                The parties hereby agree that all of
disbursements made from February 16, 2004 to November 16, 2004 shall be in
accordance with the modified format of the promissory note, that is, Substitute
Exhibit 4 of this document and in no case whatsoever shall promissory notes have
a maturity date later than November 16, 2004.

 

16

--------------------------------------------------------------------------------


 

FIVE:                                         TERM OF EFFECT OF THE CREDIT
FACILITY AGREEMENT

 

The parties hereby expressly agree that all and each one of the terms and
conditions contained in the Credit Facility Agreement have full force and are in
effect, except those expressly modified pursuant to this Agreement.

 

The Credit Facility Agreement, its Exhibits, amendments and this Agreement
constitute the integral agreement between the parties, as it may be amended or
supplemented.

 

Kindly Mr. Notary, add the clauses required by law and register this document in
your Register of Public Deeds.

 

Lima, February 16, 2004

 

 

/s/ Walter Bayly

 

/s/ Andres Arredondo

 

AGENT

 

AGENT

 

 

 

 

 

 

 

 

 

/s/ A. Bruce Neil

 

/s/ Jorge Jaramillo

 

DRP

 

DRP

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

MODEL PROMISSORY NOTE

 

No.                                       

 

PROMISSORY NOTE

 


FOR:  US$                                           

 

 


MATURITY DATE:                                              

 

We, the undersigned hereby jointly and severally and unconditionally oblige
ourselves and promise to pay to the order of [                      ] the Bank,
or to whoever this Promissory Note has been transferred, provided said
endorsement has been made in accord with the stipulations contained in the
Credit Facility Agreement dated [              ], the amount of US$
[                 (               and 00/100 US DOLLARS)], which amount we have
received at our entire satisfaction, which we hereby also oblige ourselves to
return in the same aforementioned currency, on the date indicated as the
maturity date, at the Bank’s office in this city or at the place it will be
presented to us for its collection, plus compensatory interest at a fixed 4.95%
(four point ninety-five per cent) annual effective rate  that will be accrued
during its term of effect, and it is hereby stipulated that should we fail to
pay the capital plus the agreed upon compensatory interest mentioned hereinabove
upon the maturity of this

 

18

--------------------------------------------------------------------------------


 

Promissory Note, we shall pay in addition to the above-mentioned compensatory
interest, a moratorium interest at an annual rate equivalent to 3% (three
percent) and refund all expenses, services and taxes for all pertinent purposes
up to the total payment of the total liquidated/settled amount; and also all
notarial, judicial and tax expenses and any other for all pertinent purposes.

 

For its Payment by Debit to Account, pursuant to the provisions set forth in
Article 53 of Law No. 27287, please order a debit to:

 

Name of the Bank

 

Type of Account

 

Account Number
or Code

 

 

 

 

 

 

 

 

 

 

 

All extensions of the maturity date of this Promissory Note are hereby expressly
accepted, whether for its total amount or for a lesser or greater amount that
the holder would see fit to grant us, which extensions shall only require to be
noted down in the same document to have full effect without having to sign it
again.  The holder is hereby obliged to inform of the extensions it may grant,
on simple demand by any obligor of this Promissory Note and to abstain from
granting more extensions as of the date a notarial notification is sent to the
holder by any of such obligors pursuant to the provisions set forth in Articles
49.5 and 49.6 of Law No. 27287.

 

We hereby expressly and irrevocably authorize the BANK, upon the maturity of
this Promissory Note or at a later date, to pay this Promissory Note by debiting
or offsetting the required amounts to/with the amounts that exist in the
accounts or deposits that we keep in said Bank, disregarding the type of
currency of said accounts, pursuant to the provisions set forth in
Article 132.11 of Law No. 26702.

 

19

--------------------------------------------------------------------------------


 

This Promissory Note is of mercantile (commercial) nature; therefore, it is
subject to the rules of the Securities Law and to the executive procedure of the
Code of Civil Procedure, as applicable.

 

We hereby submit ourselves to the jurisdiction of the Lima Judicial District and
establish as our domicile to this effect that indicated at the end of this
document, where notarial and judicial proceedings will be validly carried out
for purposes of its payment.

 

The accounts, deposits, property or securities that we keep in any currency
whatsoever in the Bank or in any of its subsidiaries or affiliates, may be
destined for the total or partial payment of this Promissory Note, its accrued
interest, capital and/or other obligations mentioned in this Promissory Note;
and, said assets shall be affected as first-rank guaranty with direct
application or realization power thereon and in the case of assets different
from money, to the best bidder, without being held liable for the price that may
be obtained pursuant to the provisions set forth in Article 1069 of the Civil
Code.

 

Lima,                             , 200  

 

20

--------------------------------------------------------------------------------


 

Appendix A

 


MODEL AFFIDAVIT


 

Lima,                , 200  

 

 

Messrs.

BANCO DE CREDITO DEL PERU

 

Attention:                                       Mr.                       

 

Reference:                                      Foreign Currency Credit Line
Facility Agreement dated September 17, 2002.

 

Dear Sirs:

 

We, the undersigned declare under oath that the accompanying request for payment
to an Affiliate complies with the requirements established in Clause Three;
Sub-clause 3.3 of the Amendment to the Foreign Currency Credit Line Facility
Agreement dated                   , 200  , that is, the requested payment
corresponds to payment to Affiliates for the operating expenses incurred by DRR
in DRP’s name.

 

In addition, we declare that after making the requested payment to an Affiliate,
the Minimum Consolidated Net Shareholders’ Equity shall be maintained within its
level, in accord with the amendment agreed to in the Agreement mentioned in the
preceding paragraph and as per the calculation made in this document.

 

21

--------------------------------------------------------------------------------


 

We also declare that if due to any circumstance whatsoever, the Minimum
Consolidated Net Shareholders’ Equity is reduced; DRP hereby accepts the
reduction of the credit line facility in the same amount that the Minimum
Consolidated Net Shareholders’ Equity has been reduced

 

Finally, we declare that the requested payment to an Affiliate, whether
considered individually and jointly with those requested as of the date of the
signing of the Agreement referred to in the first paragraph of this letter (if
applicable), does no exceed the amount of US$2,800,000.00.

 

(COMPUTATION OF THE MINIMUM CONSOLIDATED NET SHAREHOLDERS’ EQUITY)

 

Faithfully yours,

 

 

 

 

 

22

--------------------------------------------------------------------------------
